Citation Nr: 1101260	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability, claimed as residuals of prostate surgery, as a result 
of Department of Veterans Affairs (VA) medical treatment in July 
and August 1994 and August 2004.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from a May 1951 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2010 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming that he has an additional disability 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
prostate surgery and related treatment by VA in July and August 
1994.  

During an October 2009 VA examination, the Veteran also noted 
that he underwent a penile prosthetic implant on August 30, 2004 
performed at a VA facility, and that complications led to the 
removal of that implant in 2009.  The Board finds that the 
Veteran's statement can be liberally construed as raising a claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from the August 30, 2004, implant procedure.  
Furthermore, given that such procedure was conducted to treat 
impairment related to his earlier prostate cancer, the Board 
finds that this claim is actually part and parcel of the claim 
already perfected for appeal, rather than a new and separate 
claim for compensation.

In this regard, VA has obtained the treatment records related to 
the 1994 surgery, as well as his VA urology notes from the Grand 
Island, Nebraska VA Community Based Outpatient Clinic (CBOC).  
However, a review of the record fails to disclose the presence of 
any records of the August 30, 2004, penile prosthetic implant 
surgery.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2010).

A review of the record discloses that the Veteran presented at 
the Harlingen, Texas VA Outpatient Clinic on March 6, 2009, with 
complaints regarding his penile implant.  In the statement of 
record discussed above, as well as in a September 2009 
authorization and Consent to Release Information to VA (VA Form 
21-4142), the Veteran indicated that he had the prosthetic penile 
implant removed on March 12, 2009, at the Valley Baptist Medical 
Center in Harlingen, Texas.  No action appears to have been taken 
on the authorization and it has now expired.  VA will make 
reasonable efforts to obtain relevant records not in the custody 
of a Federal department or agency, to include records from 
private medical care providers. 38 C.F.R. § 3.159(c)(1) (2010).  
Upon remand, the AMC/RO should ask the Veteran to execute a new 
VA Form 4142, obtain any records not currently contained in the 
claims file for which the Veteran requests assistance and 
associate them with the claims file.  The Veteran should also be 
advised that he may alternatively submit these records.

Lastly, the Board notes that the October 2009 VA medical 
examination and opinion focused on the Veteran's 1994 surgery 
performed at a VA facility in regards to his claim under 
38 U.S.C.A. § 1151.  The examination report did not, however, 
address whether additional disability resulted from the August 
30, 2004, prosthetic implant surgery, and, if so, whether such 
disability was due to carelessness, negligence, or some other 
fault on the part of VA, or was due to an event not reasonably 
foreseeable.

Once VA provides an examination, it must be adequate or VA must 
notify the Veteran why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an 
examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty 
to gather the evidence necessary to render an informed decision 
on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

Accordingly, upon remand the examination report should be 
referred to the examiner that conducted the October 2009 
examination for an addendum, if possible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain any VA medical records 
since the 1994 surgery not currently 
associated with the claims file, particularly 
the records of the Veteran's August 30, 2004, 
penile prosthetic implant surgery, and 
associate them therewith.

Perform any and all follow-up as necessary, 
and document negative results.

2.  Send the Veteran a VA Form 21-4142 with 
respect to Valley Baptist Medical Center in 
Harlingen, Texas and ask him to execute the 
same.  Thereafter, if the Veteran returns an 
executed release attempt to obtain the 
medical records from this facility associated 
with his March 2009 surgery and associate 
them with the claims file.  The Veteran 
should be advised that, in the alternative, 
he may submit these records.  Perform any and 
all follow-up as necessary, and document 
negative results.

3.  Thereafter, refer the claims folder to 
the examiner who performed the October 2009 
examination (if available) to obtain an 
addendum opinion to address whether the 
Veteran has an additional disability as the 
result of the penile prosthetic implant 
performed by VA in August 2004.  The examiner 
should review the entire claims folder and 
express opinions, including the degree of 
probability expressed in terms of "is it at 
least as likely as not" (i.e. a 50 
percent or greater probability) regarding the 
following questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

(a)  Does the Veteran have additional 
disability as the result of the VA care 
provided to him in August 2004?

(b) If so, is the additional disability due 
to: (1)  Carelessness, negligence, lack of 
proper skill, error in judgment, or a similar 
instance of fault on the part of the VA, or 
(2) From an event not reasonably foreseeable?

The examiner should adequately summarize the 
relevant history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.  The claims folder must 
be available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reason(s) for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

If the examiner who performed the October 
2009 examination finds that another 
examination is necessary or is unavailable to 
complete this addendum, the Veteran should be 
scheduled for a new examination.

4.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his attorney 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

